Citation Nr: 0412838	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for congestive heart 
failure as secondary to service-connected residuals of a 
tonsillectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
RO which denied an application to reopen a previously denied 
claim of service connection for high blood pressure with 
congestive heart failure as secondary to service-connected 
residuals of a tonsillectomy.  The veteran was notified of 
this action by a letter in December 2001.  

This matter is also before the Board on appeal from a 
December 2002 rating decision by the RO which denied an 
application to reopen a previously denied claim of service 
connection for organic cause of vertigo.  The veteran was 
notified of this action by a letter in January 2003.  

The Board also notes that the veteran requested a hearing 
before the Board in a written statement received in June 
2003.  The veteran was scheduled for his hearing in April 
2004 and was notified of the hearing date by way of a letter 
dated in March 2004.  Evidence of record reflects that the 
veteran submitted a statement in March 2004 indicating his 
desire to withdraw his earlier request for a hearing before 
the Board.  Accordingly, his request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.702(e) (2003).

Thereafter, in April 2004, the veteran's representative 
submitted a motion to advance the case on the Board's docket.  
The Board granted the motion in May 2004.


FINDINGS OF FACT

1.  In October 1968, the Board denied a claim of service 
connection for residuals of strep throat resulting in 
vertigo.  A claim to reopen was filed in September 2002.

2.  By rating action in September 1994, the RO denied an 
application to reopen a claim of service connection for 
hypertension.  The veteran was notified of the denial by 
letter in September 1994, but he did not initiate a timely 
appeal.  A claim to reopen was filed in October 2001.

3.  In February 2001, the Board denied a claim of service 
connection for a heart condition to include congestive heart 
failure secondary to service-connected residuals of a 
tonsillectomy.  A claim to reopen was filed in October 2001.

4.  The evidence received since the October 1968 Board 
decision, when considered by itself, or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim of service connection for vertigo.

5.  The evidence received since the September 1994 RO 
decision is cumulative and, when considered by itself, or in 
the context of the entire record, does not relate to a fact 
unestablished by the previously available record that is 
necessary to substantiate the claim of service connection for 
hypertension.

6.  The evidence received since the February 2001 Board 
decision is cumulative or duplicative and, when considered by 
itself, or in the context of the entire record, does not 
relate to a fact unestablished by the previously available 
record that is necessary to substantiate the claim of service 
connection for congestive heart failure as secondary to 
service-connected residuals of a tonsillectomy.




CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has not been received.  38 U.S.C.A. §§ 1110,  
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003). 

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for congestive 
heart failure as secondary to service-connected residuals of 
a tonsillectomy has not been received.  38 U.S.C.A. §§ 1110,  
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for vertigo has 
not been received.  38 U.S.C.A. §§ 1110,  5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran maintains that he is entitled to service 
connection for high blood pressure, congestive heart failure, 
and vertigo.  According to the veteran, he believes that such 
disabilities are due to his service-connected residuals of a 
tonsillectomy or, alternatively, had their onset during 
active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may also be 
established under 38 C.F.R. § 3.303(b) by evidence of the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 in 
conjunction with evidence of current manifestations of the 
same chronic disease, or in cases where a chronic disease is 
not present during service, by evidence of continuity of 
symptomatology since service (cardiovascular renal disease, 
including hypertension, may be presumed to have been incurred 
in or aggravated by service if manifested to a compensable 
degree within a year of separation from service).  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

Where service connection for a disability has been denied in 
a final Board or rating decision, a subsequent claim of 
service connection for that disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108.  The Board must address the question of 
whether new and material evidence has been received in the 
first instance because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the consideration of whether evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended and such amendment is applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As each of the veteran's 
applications to reopen was filed in either October 2001 or 
September 2002, only the amended version of 38 C.F.R. 
§ 3.156(a) is applicable to the instant claims.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Vertigo

The veteran originally attempted to establish service 
connection for vertigo in May 1968.  The claim was denied by 
the RO in May 1968, and the denial was upheld on appeal by 
the Board in October 1968.  The Board, in its October 1968 
decision, characterized the issue as service connection for 
residuals of strep throat resulting in vertigo.  Although the 
issue was later characterized by the RO in the December 2002 
rating action as service connection for an organic cause of 
vertigo, the Board finds that the veteran has pursued his 
claim of service connection for vertigo however subsequently 
re-characterized by the Board or RO.  

In this regard, the October 1968 Board is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  
As the October 1968 Board decision is deemed to be final, see 
38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, the claim may now 
be reopened only if new and material evidence has been 
submitted since the last final disallowance-October 1968.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board has reviewed the additional evidence associated 
with the claims folder since the October 1968 Board denial, 
and finds that new and material evidence has not been 
received.  (The specified basis for the denial of service 
connection in October 1968 was that any claimed vertigo was 
not shown to have been incurred in service).  

The evidence available at the time of the October 1968 Board 
denial included the veteran's service medical records which 
were negative for any reference to vertigo.  The records do 
show that the veteran had a tonsillectomy performed in March 
1943 for which service connection was granted by rating 
action of May 1968.

The first record of any complaints of vertigo was when the 
veteran noted them on his application for service connection 
in May 1968.  The veteran also reported occasional vertigo 
when examined by VA in July 1968.  Nevertheless, despite 
believing that he experienced vertigo, the medical evidence 
at the time of the October 1968 Board denial did not reflect 
that any claimed vertigo was related to service.  

The veteran submitted his application to reopen his claim of 
service connection for vertigo in September 2002.  The 
evidence received since the October 1968 Board denial of 
service connection includes new medical evidence, which 
consists of VA and private medical records since 1949.  This 
evidence was not of record at the time of the October 1968 
denial, but it is not "material" because it does not 
address the question of whether any claimed vertigo is 
attributable to military service, at least not in a way 
different from what was previously shown.  Significantly, the 
newly received evidence does not show that the veteran 
received treatment for vertigo and none of the entries 
related the veteran's claimed vertigo to his period of 
military service, or to his residuals of a tonsillectomy.

The evidence obtained in connection with the veteran's 
attempt to reopen his claim also includes additional written 
statements prepared by the veteran in which he re-asserts 
that he should be compensated.  His assertions are redundant 
since they mirror the arguments he had made in support of his 
previously denied claim.  While the veteran is competent to 
describe symptoms he was experiencing and which he observed 
during service, his assertions that his claimed vertigo is 
due to military service are not helpful to the fact-finding 
process because he is not competent to provide evidence that 
requires medical expertise, such as is required when 
commenting on a nexus to military service or to already 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).

The Board finds that the evidence received since the prior 
denial is not material.  It does not contain information to 
show that the veteran's claimed vertigo is related to service 
or is possibly related to any tonsillectomy residuals.  In 
other words, it does not show anything beyond what was 
demonstrated previously.  Consequently, the new evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence under 38 C.F.R. § 3.156(a) and the claim to reopen 
is denied.

B.  Hypertension

With respect to the veteran's claim of service connection for 
hypertension, the RO previously denied the veteran's 
application to reopen the claim of entitlement to service 
connection for hypertension by rating action of September 
1994.  The RO notified the veteran of that decision, but he 
did not initiate a timely appeal within the one-year period 
allowed and, as a result, the denial became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(1994).  

As the September 1994 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, the 
claim may now be reopened only if new and material evidence 
has been submitted since the last final disallowance-
September 1994.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Manio, supra; Smith, supra.

The Board has reviewed the additional evidence received 
subsequent to the September 1994 RO denial and finds that new 
and material evidence has not been received.  (The specified 
basis for the denial of service connection for hypertension 
in September 1994 was that the veteran's hypertension was not 
shown to have been incurred in or aggravated by service, or 
manifested within one year after separation from service).

The evidence available at the time of the September 1994 
denial included the veteran's service medical records, which 
do not show that hypertension was diagnosed.  Thereafter, 
post-service VA treatment records show that the veteran was 
first noted to have hypertension when examined by VA in July 
1968.  Post-service private treatment records show that the 
veteran was found to have hypertension by a private physician 
in June 1982.  

Thereafter, private and VA treatment records show that the 
veteran continued to be treated for hypertension.  None of 
the examiners, VA or private, provided an opinion regarding 
the onset of the veteran's hypertension.

The veteran submitted his application to reopen his claim of 
service connection for hypertension in October 2001.  The 
additional evidence received since the September 1994 RO 
denial includes numerous private and VA treatment records, 
which show that the veteran continued to be treated for 
hypertension.

Although the veteran has provided his own opinion in 
additional written statements regarding the etiology of 
hypertension, there has been no indication in the record that 
he is competent to provide such an opinion as to medical 
etiology.  Additionally, his statements as to the etiology do 
not differ from the contentions and evidentiary assertions 
made prior to the September 1994 RO decision.  While the 
veteran is competent to describe symptoms he was experiencing 
and which he observed during service, his assertions that his 
hypertension had its onset in service or was the result of 
residuals of a tonsillectomy which had its onset in service 
are not helpful to the fact-finding process because he is not 
competent to provide evidence that requires medical 
expertise.  Espiritu, 2 Vet. App. at 494-95; (1992); see also 
Moray, 5 Vet. App. at 214.

The newly received evidence is new in that it was not of 
record at the time of the September 1994 denial, but it is 
not material because it does not address the question of 
whether the veteran's hypertension had its onset during 
service or whether hypertension became manifest during the 
one-year presumptive period following the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2003).  
Instead, the newly received VA and private treatment reports 
show that the veteran continued to receive treatment for 
hypertension.  None of the examiners, VA or private, has 
provided an opinion regarding the onset of the veteran's 
hypertension.  

The Board finds that the evidence received since the prior 
denial is not material as it only shows an increase in the 
severity of the veteran's hypertension.  It does not relate 
hypertension to service or to service-connected disability, 
or show that it was found during the one-year presumptive 
period following the veteran's separation from service.  In 
other words, it does not show anything beyond what was 
demonstrated previously.  It only shows that the previously 
shown hypertension has worsened.  Consequently, the new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection or raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) and the claim to reopen is denied.

C.  Congestive Heart Failure

With respect to the veteran's claim of service connection for 
congestive heart failure as secondary to service-connected 
residuals of a tonsillectomy, the Board denied the claim of 
service connection for a heart condition to include 
congestive heart failure as secondary to service-connected 
residuals of a tonsillectomy in a February 2001 decision.  
Such a determination is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  

As the February 2001 Board decision is deemed to be final, 
see 38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, the claim may 
now be reopened only if new and material evidence has been 
submitted since the last final disallowance-February 2001.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
Manio, supra; Smith, supra.

The evidence available at the time of the February 2001 Board 
denial included the veteran's service medical records, which 
were negative for any reference to a heart disability.  The 
records do show that he underwent a tonsillectomy in March 
1943 for which service connection was granted by rating 
action of May 1968.

Thereafter, post-service VA and private treatment records 
show that the veteran was treated for heart related problems, 
including congestive heart failure.  Medical evidence 
revealed that the veteran was found to have diagnoses of 
congestive heart failure beginning in February 1990.  
Nevertheless, none of the examiners, VA or private, provided 
an opinion regarding the onset of the veteran's congestive 
heart failure.

The veteran submitted his application to reopen his claim of 
service connection for congestive heart failure as secondary 
to service-connected residuals of a tonsillectomy in October 
2001.  The evidence received since the February 2001 Board 
denial includes numerous private and VA treatment records 
which show that the veteran continued to be treated for his 
many medical problems.  

Although the veteran has provided his own opinion in written 
statements regarding the etiology of congestive heart 
failure, there has been no indication in the record that he 
is competent to provide such an opinion as to medical 
etiology.  Additionally, his statements as to the etiology do 
not differ from the contentions and evidentiary assertions 
made prior to the February 2001 Board decision.  While the 
veteran is competent to describe symptoms he was experiencing 
and which he observed during service, his assertions that his 
congestive heart failure had its onset in service or was the 
result of his service-connected residuals of a tonsillectomy 
which had its onset in service are not helpful to the fact-
finding process because he is not competent to provide 
evidence that requires medical expertise.  Espiritu, 2 Vet. 
App. at 494-95; (1992); see also Moray, 5 Vet. App. at 214.

The newly received evidence is new in that it was not of 
record at the time of the February 2001 Board denial, with 
the exception of duplicative service medical records, but it 
is not material because it does not address the question of 
whether the veteran's congestive heart failure had its onset 
during service or whether congestive heart failure was caused 
or made worse by his service-connected residuals of a 
tonsillectomy.  Instead, the newly received VA and private 
treatment reports show that the veteran continued to receive 
treatment for many medical problems, including heart related 
ones.  None of the examiners, VA or private,  has provided an 
opinion regarding the onset of the veteran's congestive heart 
failure.  

The Board finds that the evidence received since the prior 
denial is not material.  It does not show that congestive 
heart failure had its onset during service or whether 
congestive heart failure was in any way related to his 
service-connected residuals of a tonsillectomy.  In other 
words, the newly received evidence does not show anything 
beyond what was demonstrated previously.  It only shows that 
the veteran continues to attribute his claimed heart 
disability to service or to service-connected disability, but 
without any medical opinion evidence supporting such 
contention.  Consequently, the new evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection or raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that the veteran has not submitted new and material evidence 
under 38 C.F.R. § 3.156(a) and the claim to reopen is denied.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  38 C.F.R. § 3.159 (2003).  The 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  The RO sent the veteran a letter in 
October 2002 and informed the veteran of what was required of 
him-namely, the need to present new and material evidence in 
order to have VA address the underlying merits of his claim.  
Quartuccio, 16 Vet. App. at 183.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
reopen his claim.  He also has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address any underlying claim until new and 
material evidence has been presented, and because new and 
material evidence has not been received in this case, a 
remand to have the RO address the duty to assist in the 
context of the veteran's applications to reopen would not be 
appropriate.  


ORDER

The application to reopen a claim of service connection for 
congestive heart failure as secondary to service-connected 
residuals of a tonsillectomy is denied.

The application to reopen a claim of service connection for 
hypertension is denied.

The application to reopen a claim of service connection for 
vertigo is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



